473 S.E.2d 715 (1996)
23 Va. App. 18
Robert THRIFT, Barbara Thrift and Nancy Ann Thrift
v.
Alan BALDWIN and Charon Baldwin.
Record No. 0015-96-2.
Court of Appeals of Virginia, Richmond.
August 6, 1996.
George W. Townsend, III, Staunton, for appellants.
Charles J. McKerns, Jr., Richmond (McKerns & McKerns, on brief), for appellees.
Present: BENTON, WILLIS and ELDER, JJ.
WILLIS, Judge.
Dale and Nancy Thrift were the parents of five children: Nancy Ann, Dale, Christy, Brenda, and Kelly. The eldest child, Nancy Ann, was adopted by her paternal grandparents, Robert and Barbara Thrift. On January 10, 1990, the Department of Social Services removed the four younger children from their parents' home. Dale, Christy, and Brenda were adopted by Alan and Charon Baldwin. The youngest child, Kelly, was adopted by another family and is not involved in this appeal.
Robert and Barbara Thrift, biological paternal grandparents, and Nancy Ann Thrift, biological sibling, (hereinafter referred to collectively as the Thrifts) petitioned the juvenile and domestic relations district court for visitation with the three children adopted by the Baldwins (the children). The juvenile and domestic relations district court granted visitation and the Baldwins appealed to the trial court, which concluded "that the adoption proceedings which severed the tie between parent and child also severed the tie between grandparent and grandchild.... [The children's] legal ties to Mr. and Mrs. Thrift were dissolved. Therefore, the petitioners do not have standing to maintain this proceeding." The trial court did not consider the case on the merits, but dismissed the Thrifts' petition for lack of standing. We hold that this ruling was erroneous and reverse the judgment of the trial court.
Code § 16.1-241(A) provides, in pertinent part:

*716 The authority of the juvenile court to adjudicate matters involving the ... visitation... of a child shall not be limited to the consideration of petitions filed by a mother, father or legal guardian but shall include petitions filed at any time by any party with a legitimate interest therein. A party with a legitimate interest shall be broadly construed and shall include, but not be limited to, grandparents and other blood relatives and family members.
The statute enjoins a broad construction of the term "[a] party with a legitimate interest." We hold that this term means not only a party possessed of legal rights with respect to the child, but also any party having a cognizable and reasonable interest in maintaining a close relationship with the child. The statute expressly provides that the term shall include "grandparents and other blood relatives." Although the adoption of the children by the Baldwins extinguished the Thrifts' legal grandparental and sibling relationship, see Code § 63.1-233; see also Cage v. Harrisonburg Dep't of Social Services, 13 Va.App. 246, 410 S.E.2d 405 (1991), the blood relationship continues. Code § 16.1-241(A) expressly confers standing to seek visitation.
This holding addresses only standing to seek visitation, not the right to enjoy visitation. The determination of visitation must be made by a properly constituted court, upon a hearing on the merits, in accordance with well-established standards.
We hold that the trial court erred in ruling that the Thrifts lacked standing to seek visitation and in dismissing their petition on that ground without a hearing on the merits. Accordingly, we reverse the judgment of the trial court and remand the case to it with direction to reinstate the petition and to consider the matter on its merits.
Reversed and remanded.